Citation Nr: 1011507	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  05-25 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a skin disorder of the 
feet.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from June 1973 to June 
1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

In July 2007, the Board issued a decision which reopened the 
Veteran's claim seeking entitlement to service connection for 
a skin disorder of the feet.  The Board then remanded this 
matter for additional evidentiary development.  

For the reasons indicated below, this appeal is again 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  


REMAND

The Veteran is seeking service connection for bilateral foot 
fungus.  He alleges that this disorder began during his 
service in Panama, and has continued ever since.

Pursuant to the Board's July 2007 remand, the RO was to 
request that the Veteran identify all VA and non-VA medical 
treatment providers that have treated him for a skin disorder 
of the feet from June 1976 to the present, and then attempt 
to obtain those records.  Despite multiple requests for this 
information by the RO in July 2007, September 2008, April 
2009, no reply was received.  However, the evidence in the 
claims files suggests that the Veteran changed his mailing 
address.

Recently, in February 2010, the Veteran submitted a statement 
indicating that after using over the counter creams and 
salves over the years, "[i]t finally got to a point that I 
could no longer afford these medications and I started going 
to the Kansas City [VA Medical Center] for my foot condition; 
please obtain those records to be used in support of my 
claim."  Moreover, the Veteran's treatment at this VA 
facility is noted in a July 2009 deferred rating decision and 
his December 2009 VA examination for feet.  Under the 
circumstances of this case, the Board finds that the RO must 
attempt to obtain these records.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (holding that a remand by the Board 
confers on the Veteran, as a matter of law, a right to 
compliance with the remand instructions, and imposes upon VA 
a concomitant duty to ensure compliance with the terms of the 
remand).

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical 
treatment providers who have treated him 
for a skin disorder since his discharge 
from the service.  The Veteran must 
specify when he began receiving treatment 
at the Kansas City VA Medical Center.  If 
the Veteran fails to respond, the RO must 
attempt to obtain all of the Veteran's 
treatment records from the Kansas City VA 
Medical Center since June 1976.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure such records, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be 
taken by the RO with respect to the 
claim; and (d) that he is ultimately 
responsible for providing the evidence.  
The Veteran must then be given an 
opportunity to respond.  

2.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraph above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case addressing all evidence received 
since the December 2009 supplemental 
statement of the case must be provided to 
the Veteran.  After the Veteran has had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
  


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

